UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7192


STANFORD EL CHRISTOPHER MCPHERSON, JR.,

                Plaintiff - Appellant,

          v.

CITY OF FAYETTEVILLE POLICE DEPARTMENT,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-ct-03145-FL)


Submitted:   February 24, 2011            Decided:   March 2, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanford El Christopher McPherson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stanford     El    Christopher        McPherson,     Jr.,      appeals    the

district court’s order dismissing his 42 U.S.C. § 1983 (2006)

complaint    under     28   U.S.C.       § 1915(e)(2)(B)       (2006).        We     have

reviewed    the   record      and   find    that    this    appeal    is    frivolous.

Accordingly,      we   deny     McPherson’s        motion    for     appointment      of

counsel and dismiss the appeal for the reasons stated by the

district court.        McPherson v. City of Fayetteville Police Dep’t,

No. 5:09-ct-03145-FL (E.D.N.C. Aug. 16, 2010).                      We dispense with

oral   argument      because       the    facts    and   legal      contentions      are

adequately    presented       in    the    materials       before    the    court     and

argument would not aid the decisional process.

                                                                             DISMISSED




                                            2